Watson, Judge:
These suits have been submitted for decision on the following agreement between counsel for the respective parties:
IT IS HEREBY STIPULATED AND AGREED by and between counsel for the plaintiffs and the Assistant Attorney General for the United States that the items marked “A” and initialed WDS (Examiner’s Initials) by Examiner William D. Slyne (Examiner’s Name) on the invoices covered by the protests enumerated in Schedule “A” attached hereto and made a part hereof and assessed with duty at 9$S# under paragraph 1105 as modified by T.D. 52739 consists of used paper mill felts similar in all material respects to the merchandise the subject of Hoyt, Shepston & Sciaroni, Imperial Rug Mills, Inc. v. United States, C.D. 2762, wherein said merchandise was held properly dutiable at 4% as waste, not specially provided for under paragraph 1555, as modified by T.D. 52739.
IT IS FURTHER STIPULATED AND AGREED that the record in Hoyt, Shepston & Sciaroni, Imperial Rug Mills, Inc. v. United States, C.D. 2762, be incorporated in the record on these cases and that the protests be submitted on this stipulation, the protests being limited to the items marked “A” as aforesaid.
*197Accepting tbe stipulation as a statement of fact, we bold tbe merchandise marked with tbe letter “A” and initialed W.D.S. by Examiner William D. Slyne on the invoices accompanying the entries covered by tbe involved protests properly dutiable under paragraph 1555 of tbe Tariff Act of 1930, as modified by tbe Torquay Protocol to tbe General Agreement on Tariffs and Trade, T.D. 52739, at tbe rate of 4 per centum ad valorem as waste, not specially provided for, as claimed.
To tbe extent indicated, tbe protests are sustained. As to all other merchandise, tbe claims are overruled.
Judgment will issue accordingly.